Exhibit 10.5

FIRST AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) made as of the 10th day of February, 2009, by and among GRIZZLY
VENTURES LLC, a Delaware limited liability company (“Borrower”), DUPONT FABROS
TECHNOLOGY, L.P., a Maryland limited partnership (“Guarantor”), TARANTULA
VENTURES LLC, a Delaware limited liability company (“Additional Guarantor”),
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), THE
OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the other lenders which
are signatories hereto, collectively, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders (the “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, Guarantor, Agent, and the Lenders entered into that certain
Credit Agreement dated as of October 24, 2008 (as amended herein and as the same
may be further varied, extended, supplemented, consolidated, replaced,
increased, renewed, modified or amended from time to time, the “Credit
Agreement”);

WHEREAS, pursuant to the Credit Agreement, Lenders made a loan to Borrower in
the original principal amount of $100,000,000.00, increasable up to
$250,000,000.00 in accordance with the terms of the Credit Agreement (the
“Loan”), which Loan is evidenced by, among other things, the Notes made by
Borrower to the order of Lenders and delivered from time to time under the
Credit Agreement (together with all amendments, modifications, consolidations,
increases, supplements and extensions thereof, collectively, the “Note”);

WHEREAS, Borrower desires to increase the “Total Commitment” under the Credit
Agreement;

WHEREAS, in order to induce additional lenders to join in funding the increase
of the Total Commitment, the Agent, the Lenders, the Borrower, Guarantor and
Additional Guarantor desire to enter into this Amendment to reflect the increase
of the Total Commitment under the Credit Agreement and the delivery by
Additional Guarantor of, among other documents, a Guaranty and a mortgage on the
additional collateral to further secure the Loan.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement, as amended herein.

2. Modification of the Credit Agreement. Borrower, Guarantor, the Lenders and
Agent do hereby modify and amend the Credit Agreement as follows:

(a) By inserting the following definitions in Section 1.1 of the Credit
Agreement:

“Additional Guarantor. Tarantula Ventures LLC, a Delaware limited liability
company.



--------------------------------------------------------------------------------

Additional Mortgaged Property. That certain Data Center Facility, CH1 owned by
Additional Guarantor located at 2200 S. Busse Road, Elk Grove Village, Illinois.

Additional Property Building. The data center located on the Additional
Mortgaged Property known as CH1 to consist when fully completed of approximately
485,000 gross square feet and 211,140 raised square feet with a critical load of
36.4 megawatts (the first phase will consist of approximately 121,223 raised
square feet with a critical load of 18.2 megawatts), and all of the buildings,
structures and improvements now or hereafter located thereon.

Additional Property Leases. The collective reference to all leases, subleases,
licenses and occupancy agreements (whether written or oral) affecting the
Additional Mortgaged Property or any part thereof now existing or hereafter
executed and all amendments, modifications or supplements thereto.

CH1 Assignment of Leases and Rents. The Assignment of Leases and Rents from
Additional Guarantor to KeyBank, as agent under a construction loan facility,
dated as of December 20, 2007, recorded in the Official Records of Cook County,
Illinois as Document No. 0800360020, as amended pursuant to that certain First
Amendment to Construction Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing and Assignment of Leases and Rents dated
February 10, 2009 between Additional Guarantor and Agent, and as the same may be
further modified and amended from time to time.

CH1 Guaranty. The Guaranty given by Additional Guarantor to and for the benefit
of Agent and the Lenders, as the same may be modified, amended or ratified.

CH1 Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials
made by Additional Guarantor and Guarantor in favor of the Agent and the
Lenders, as the same may be modified, amended or ratified.

CH1 Indemnity and Guaranty Agreement. The Indemnity and Guaranty Agreement made
by Guarantor in favor of the Agent and the Lenders covering the Additional
Mortgaged Property, as the same may be modified, amended or ratified.

CH1 Mortgage. The Construction Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of December 20, 2007 from
Additional Guarantor to KeyBank, as agent under a construction loan facility,
recorded in the Official Records of Cook County, Illinois as Document
No. 0800360019, as amended pursuant to that certain First Amendment to
Construction Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing and Assignment of Leases and Rents dated February     , 2009
between Additional Guarantor and Agent, and as the same may be further modified
and amended from time to time.

Contribution Agreement. The Contribution Agreement by and between Borrower,
Guarantor and Additional Guarantor delivered in connection with this Agreement,
as the same may be modified, amended or ratified from time to time.”

 

2



--------------------------------------------------------------------------------

(b) By deleting the following definitions appearing in Section 1.1 of the Credit
Agreement in their entirety and inserting in lieu thereof the following:

“Assignment of Leases and Rents. Collectively, the Assignment of Leases and
Rents from Borrower to the Agent dated as of October 24, 2008, recorded in the
Official Records of Loudoun County, Virginia as Document No. 20081027-0063823
between Borrower and Agent, as amended by that certain First Amendment to Deed
of Trust and Security Agreement and Assignment of Leases and Rents between
Borrower and Agent dated February 10, 2009, and as the same may be further
modified or amended from time to time, and the CH1 Assignment of Leases and
Rents, pursuant to which there shall be assigned to the Agent for the benefit of
the Lenders a security interest in the interest of Borrower or Additional
Guarantor, as applicable, as lessor with respect to all Additional Property
Leases or Leases, as applicable of all or any part of the Mortgaged Property or
the Additional Mortgaged Property, as applicable.

Collateral. All of the property, rights and interests of Borrower and Additional
Guarantor which are subject to the security interests, security title, liens and
mortgages created by the Security Documents, including, without limitation, the
Mortgaged Property or the Additional Mortgaged Property, as applicable.

Condemnation Proceeds. All compensation, awards, damages, judgments and proceeds
awarded to Borrower or Additional Guarantor by reason of any Taking, net of all
reasonable and customary amounts actually expended to collect the same.

Guaranty. Collectively, the Guaranty dated as of October 24, 2008 given by
Guarantor to and for the benefit of Agent and the Lenders and the Guaranty dated
as of February     , 2009 given by Additional Guarantor to and for the benefit
of Agent and the Lenders, and the CH1 Guaranty, as the same may be modified,
amended or ratified, such Guaranty to be in form and substance satisfactory to
Agent.

Indemnity Agreement. Collectively, the Indemnity Agreement Regarding Hazardous
Materials made by Borrower and Guarantor in favor of the Agent and the Lenders
and the Indemnity Agreement Regarding Hazardous Materials made by Additional
Guarantor and Guarantor in favor of the Agent and the Lenders and the CH1
Indemnity Agreement, as the same may be modified, amended or ratified, pursuant
to which Borrower or Additional Guarantor, as applicable, and Guarantor agree to
indemnify the Agent and the Lenders with respect to Hazardous Substances and
Environmental Laws.

Indemnity and Guaranty Agreement. The Indemnity and Guaranty Agreement dated of
even date herewith made by Guarantor in favor of the Agent and the Lenders
covering the Mortgaged Property, as the same may be modified, amended or
ratified, and the CH1 Indemnity and Guaranty, such Indemnity and Guaranty
Agreement to be in form and substance satisfactory to Agent.

Loan Documents. This Agreement, the Notes, the Guaranty, the Indemnity and
Guaranty Agreement, the Contribution Agreement, the Security Documents, and all
other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of Borrower, Guarantor, or Additional Guarantor in
connection with the Loans.

 

3



--------------------------------------------------------------------------------

Management Agreements. Any agreement, whether written or oral, providing for the
management of the Mortgaged Property or the Additional Mortgaged Property, as
applicable.

Mortgage. Collectively, the Deed of Trust and Security Agreement dated
October 24, 2008 from Borrower to a trustee named therein acting on behalf of
the Agent for the benefit of the Lenders recorded in the Official Records of
Loudoun County, Virginia as Document No. 20081027-0063822, as amended by that
certain First Amendment to Deed of Trust and Security Agreement and Assignment
of Leases and Rents between Borrower and Agent, and as the same may be further
modified or amended from time to time, and the CH1 Mortgage, pursuant to which
Borrower or Additional Guarantor, as applicable, has conveyed or granted a
mortgage lien upon or a conveyance in fee simple (or of a leasehold, if
applicable) of the Mortgaged Property or the Additional Mortgaged Property, as
applicable, as security for the Obligations.

Rent Roll. A report prepared by Borrower or Additional Guarantor, as applicable,
showing for the Mortgaged Property or the Additional Mortgaged Property, as
applicable, its occupancy, lease expiration dates, lease rent and other
information in substantially the form presented to Agent prior to the date
hereof or in such other form as may be reasonably acceptable to the Agent.

Subordination, Attornment and Non-Disturbance Agreement. An agreement among the
Agent, Borrower or Additional Guarantor and a tenant under a Lease or Additional
Property Lease, as applicable, pursuant to which such tenant agrees to
subordinate its rights under the Lease or Additional Property Lease to the lien
or security title of the Mortgage and agrees to recognize the Agent or its
successor in interest as landlord under the Lease or Additional Property Lease
in the event of a foreclosure under the Mortgage, and the Agent agrees to not
disturb the possession of such tenant, such agreement to be in form and
substance reasonably satisfactory to Agent.”

(c) By deleting subsections (c), (f) and (g) from the definition of “Change of
Control” in Section 1.1 of the Credit Agreement and inserting in lieu thereof
the following:

“(c) Borrower, Guarantor or Additional Guarantor consolidates with, is acquired
by, or merges into or with any Person (other than a merger permitted by §8.4);
or”

“(f) Guarantor fails to own directly or indirectly, free of any lien,
encumbrance or other adverse claim, at least one hundred percent (100%) of the
economic, voting and beneficial interest of Borrower or Additional Guarantor
(except that REIT may own up to one percent (1%) of Safari Ventures LLC, a
Delaware limited liability company, the sole member of the sole member of
Additional Guarantor) other than any pledge of interests in Borrower permitted
by Agent in connection with the Permitted Mezzanine Debt and any foreclosure on
such pledge permitted under the Intercreditor Agreement; or”

“(g) Managing Member shall cease to be the sole member of Borrower or Tarantula
Interests LLC, a Delaware limited liability company, shall cease to be the sole
member of Additional Guarantor, and Managing Member or Tarantula Interests LLC
shall fail to own at least one hundred percent (100%) of the membership interest
in Borrower or Additional Guarantor, as applicable, free of any lien,
encumbrance or other adverse claim other than in connection with a foreclosure
contemplated by the Intercreditor Agreement; or”

 

4



--------------------------------------------------------------------------------

(d) In the following sections of the Credit Agreement, the term “Mortgaged
Property” shall include the “Additional Mortgaged Property” mutatis mutandis in
any place it appears in such section: the definition of “Taking” in Section 1.1,
Sections 3.2, 6.6, 6.16, 6.20, 6.23, 7.4(e)(i) and (iii), 7.5(b) and (c),
7.6(b), 7.7, 7.8, 7.12, 7.15, 7.19, 8.2(iv), 8.3(h), 8.6, 8.7, 8.11, 8.16,
14.10, 14.12, 15 and 16.

(e) In the following sections of the Credit Agreement, the term “Borrower” shall
also include “Additional Guarantor” mutatis mutandis in any place it appears in
such section: Section 3.2, the introductory paragraph of Section 6.20, Sections
6.20(a), (c), (d), (e) and (f), 6.23, 6.25, 7.5(b) and (c), 7.6(b), 7.7, 7.8,
7.12, 7.15, 8.1, 8.2, 8.3, 8.6, 8.7, 8.11, 8.16, 14.11 and 14.12

(f) In the following sections of the Credit Agreement, the term “Building” shall
include the “Additional Property Building” mutatis mutandis in any place it
appears in such section: Sections 6.23 and 7.7.

(g) In the following sections of the Credit Agreement, the term “Lease” or
“Leases” shall include the “Additional Property Leases” mutatis mutandis in any
place it appears in such section: Sections 7.4(e), 7.7(g), 7.9, 8.11 and 14.12.

(h) In the following sections of the Credit Agreement, the term “Guarantor”
shall include the “Additional Guarantor” mutatis mutandis in any place it
appears in such section: subsection (b) of the definition of “Material Adverse
Effect” in Section 1.1, Sections 1.2(k), 2.12(d), 4.14, 5.1, 6.1(c), 6.1(d),
6.2, 6.6, 6.8, 6.9, 6.10, 6.12, 6.14, 6.17, 6.18, 6.19, 6.20, 6.26, 6.27, 6.28,
6.29, 6.31, 7.2, 7.4(l), the last paragraph of Section 7.4, 7.5(a), 7.5(d),
7.6(a), 7.7, 7.10, 7.11, 8.13, 12.1(f), 12.1(l), 12.4, 12.5, 14.5, 14.13, 14.16,
15, 16, 17, 18.1, 18.7, 18.8, 19, 20, 21, 25, 27, 29, 33, and the form of
Assignment and Acceptance Agreement attached as Exhibit C.

(i) By adding to the end of Section 3.5 the following:

“Notwithstanding the foregoing, if Borrower exercises the Extension Option, then
commencing January 1, 2012 and on the first (1st) day of each calendar quarter
thereafter, Borrower shall pay to Agent for the account of the Lenders as a
prepayment of principal of the Loans an amount equal to $2,000,000.00, together
with any amounts due pursuant to §4.8. Any payment of a release price pursuant
to §5.3 shall not reduce any payments due pursuant to this §3.5.”

(j) By deleting in its entirety Section 5.3 of the Credit Agreement and
inserting in lieu thereof the following:

“§ 5.3 Release of Collateral.

(a) Provided no Default or Event of Default shall have occurred hereunder and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this § 5.3(a)), the Agent shall release the Additional Mortgaged
Property from the lien or security title of the Security Documents encumbering
the same upon the request of the Borrower subject to and upon the following
terms and conditions:

(i) The Borrower shall deliver to the Agent written notice of its desire to
obtain such release no later than three (3) Business Days prior to the date on
which such release is to be effected;

 

5



--------------------------------------------------------------------------------

(ii) The Borrower shall certify to Agent that no Default or Event of Default
shall exist after giving effect to such release;

(iii) The Borrower shall pay all reasonable costs and expenses of Agent in
connection with such release, including, without limitation, reasonable
attorney’s fees; and

(iv) The Borrower or Additional Guarantor shall pay to the Agent for the account
of the Lenders a release price, which payment shall be applied to reduce the
outstanding principal balance of the Loans as provided in § 3.4, in an amount
equal to Fifty Million and No/100 Dollars ($50,000,000.00).

Upon satisfaction of the terms and conditions of this § 5.3(a), the Agent shall
promptly execute and deliver to Borrower and Additional Guarantor a release of
the CH1 Mortgage, the CH1 Assignment of Leases and Rents and any UCC financing
statements filed in connection therewith evidencing the termination and release
of Agent’s security interest and lien in the Additional Mortgaged Property, and
a release of the CH1 Guaranty, the CH1 Indemnity Agreement and the CH1 Indemnity
and Guaranty Agreement all without the need for any consent from, or notice to,
any Lender.

(b) Upon the refinancing or repayment of the Obligations in full, the Agent
shall be entitled to release the Collateral from the lien and security interest
of the Security Documents and to release the Borrower and Additional Guarantor,
as applicable, provided that Agent has not received a notice from the
“Representative” (as defined in §14.17) or the holder of the Hedge Obligations
that any Hedge Obligation is then due and payable to the holder thereof.”

(k) By inserting at the end of the last sentence of Section 6.10 of the Credit
Agreement “and for Additional Guarantor is 20-8495821” before the period.

(l) By deleting the introductory sentence of Section 6 of the Credit Agreement
in its entirety and inserting in lieu thereof the following:

“Borrower, Guarantor and Additional Guarantor, as applicable, represent and
warrant to the Agent and the Lenders as follows.”

(m) By adding at the end of Section 6.21 the following:

“REIT is the managing member of Safari Ventures LLC, a Delaware limited
liability company, which is the sole member of Tarantula Interests LLC, a
Delaware limited liability company, which is the sole member of Additional
Guarantor. REIT owns (directly or indirectly) not less than fifty percent
(50%) of the economic, voting and beneficial interest in Additional Guarantor,
and Guarantor owns (directly or indirectly) not less than ninety-nine percent
(99%) of (and REIT owns the balance of) the economic, voting and beneficial
interests in Tarantula Interests LLC, free and clear of all Liens.”

 

6



--------------------------------------------------------------------------------

(n) By adding as new Section 6.32 to the Credit Agreement the following:

“§6.32. Contribution Agreement. The Borrower, Guarantor and Additional Guarantor
have executed and delivered the Contribution Agreement, and the Contribution
Agreement constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefore may be brought.”

(o) By deleting in its entirety the introductory clause of Section 7 of the
Credit Agreement and inserting in lieu thereof the following:

“Borrower, Guarantor and Additional Guarantor, as applicable, covenant and agree
that, so long as any loan or Note is outstanding:”

(p) By deleting in its entirety the period at the end of Section 7.4(l) of the
Credit Agreement and inserting in lieu thereof “; and”.

(q) By inserting as new Section 7.4(m) of the Credit Agreement the following:

“promptly after they are filed with the Internal Revenue Service, copies of all
annual federal income tax returns and amendments thereto of the Guarantor.”

(r) By adding to the end of Section 7.4(e) of the Credit Agreement as new
Section 7.4(e)(iv) before the semicolon the following:

“and (iv) an operating statement for the Additional Mortgaged Property for each
such calendar quarter and year to date (such statements to be in form reasonably
satisfactory to Agent)”

(s) By deleting in its entirety the introductory clause of Section 8 of the
Credit Agreement and inserting in lieu thereof the following:

“Borrower, Guarantor and Additional Guarantor, as applicable, covenant and agree
that, so long as any Loan or Note is outstanding:”

(t) By deleting in its entirety Section 8.4 of the Credit Agreement and
inserting in lieu thereof the following:

“§ 8.4 Merger, Consolidation. Borrower and Guarantor will not, and will not
permit REIT, Managing Member or Tarantuala Interests LLC, and Guarantor will not
permit any of its Subsidiaries to, become a party to any dissolution,
liquidation, disposition of all or substantially all of its assets or business,
merger, reorganization, consolidation or other business combination or agree to
effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the

 

7



--------------------------------------------------------------------------------

foregoing, in each case without the prior written consent of the Required
Lenders except for (i) the merger or consolidation of one or more of the
Subsidiaries of Guarantor (other than Borrower or Additional Guarantor) with and
into Guarantor (it being understood and agreed that in any such event Guarantor
will be the surviving Person) and (ii) the merger or consolidation of two or
more Subsidiaries of Guarantor (other than Borrower or Additional Guarantor);
provided that no such merger or consolidation shall be permitted in the event
Borrower, Guarantor or Additional Guarantor is in default of any of its
obligations under this Agreement or any other Loan Document immediately before
or would be after giving effect thereto.”

(u) By deleting in its entirety Section 8.14 of the Credit Agreement and
inserting in lieu thereof the following:

“§ 8.14 Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, Managing Member will not create or incur or suffer to be created or
incurred any Lien on any of its direct or indirect legal, equitable or
beneficial interest in Borrower, including, without limitation, any
Distributions or rights to Distributions on account thereof, other than to
secure the Permitted Mezzanine Debt. Tarantula Interests LLC will not create or
incur or suffer to be created or incurred any Lien on any of its direct or
indirect legal, equitable or beneficial interest in Additional Guarantor,
including, without limitation, any Distributions or rights to Distributions on
account thereof. Furthermore, in the event of a transfer of the ownership
interests in Borrower in accordance with the Intercreditor Agreement, the
owner(s) or holders(s) of such interests will not create or incur or suffer to
be created any lien on any such interest or permit any transfer of a direct or
indirect interest in Borrower.”

(v) For the avoidance of doubt, whenever in this Amendment a term or provision
of the Credit Agreement is said to include another term, the parties hereto
intend that such term or provision as amended include both such terms as if the
same were more fully and completely set forth therein.

3. Commitment Increase.

(a) Pursuant to the provisions of Section 2.11 of the Credit Agreement the
Borrower hereby requests an increase in the Total Commitment from
$100,000,000.00 to $250,000,000.00 pursuant to Section 2.11 of the Credit
Agreement (the “Increase”).

(b) Certifications. In connection with the Increase, each of the Borrower,
Guarantor and Additional Guarantor certifies that:

(i) As of the date hereof and as of the effective date of the Increase, both
immediately before and after giving effect to the Increase, there exists and
shall exist no Default or Event of Default;

(ii) As of the date hereof, the representations and warranties made by the
Borrower, Guarantor and Additional Guarantor in the Loan Documents or otherwise
made by or on behalf of the Borrower, Guarantor or Additional Guarantor in
connection therewith or after the date thereof were true and correct in all
material respects when made, are true and correct in all material respects as of
the date hereof, and shall be true and correct in all material respects as of
the effective date of the Increase, both immediately before and after giving
effect to the Increase, as though such representations and warranties were made
on and as of that date; and

 

8



--------------------------------------------------------------------------------

(iii) The principal amount of the Loan immediately after giving effect to the
Increase will not exceed either (a) forty percent (40%) of the Appraised Value
(as determined by the Appraisal of the Mortgaged Property delivered to Lender on
the original Closing Date) of the Mortgaged Property as set out in the Appraisal
or (b) such amount as will result in a “Debt Service Coverage Ratio” of at least
1.75 to 1.00 (based, for purposes of this calculation, on the “stabilized” Net
Operating Income of the Mortgaged Property projected in the Appraisal approved
by the Lenders); and

(iv) Borrower has paid all fees required by that certain Fee Letter dated
February 10, 2009 between KeyBank and Borrower.

(c) New Commitments.

(i) Borrower hereby acknowledges and agrees that as of the effective date of the
Increase and following satisfaction of all conditions thereto as provided in
Section 2.11 of the Credit Agreement, Schedule 1.1 of the Credit Agreement shall
be deleted in its entirety and Schedule 1.1 attached hereto shall be inserted in
lieu thereof. The amount of each Lender’s Commitment shall be the amount set
forth on Schedule 1.1 attached hereto and the Total Commitment under the Credit
Agreement will include the Increase.

(ii) In connection with the Increase, (x) Raymond James, FSB, Sovereign Bank,
Mercantile Bank, National City Bank, TD Bank, N.A., and TriState Capital Bank
(collectively, the “New Lenders” and each individually a “New Lender”, and
together with the Existing Lenders, collectively, the “Lenders” and each
individually a “Lender”) shall, as of the date hereof, become “Lenders” under
the Credit Agreement with a respective Commitment in the amount set forth
opposite such New Lender’s name on Schedule 1.1 attached hereto (each a “New
Commitment” and together the “New Commitments”) and (y) KeyBank shall be issued
a replacement Note in the principal face amount of $93,864,335.00, consolidating
its existing commitment with its portion of the Increase, Raymond James, FSB
shall be issued a Note in the principal face amount of $15,000,000.00, Sovereign
Bank shall be issued a Note in the principal face amount of $20,000,000.00,
Mercantile Bank shall be issued a Note in the principal face amount of
$10,000,000.00, National City Bank shall be issued a Note in the principal face
amount of $25,000,000.00, TD Bank, N.A. shall be issued a Note in the principal
face amount of $26,135,665.00 and TriState Capital Bank shall be issued a Note
in the principal face amount of $10,000,000.00. Upon acceptance of such notes by
the respective Lenders each such new or replacement note will be a “Note” under
the Credit Agreement. Upon execution of this Amendment, KeyBank will promptly
return its current Note to the maker thereof.

(d) Other Conditions. All other conditions to the Increase set forth in
Section 2.11 of the Credit Agreement have been satisfied.

(e) New Lender Agreements, Acknowledgements and Representations. By its
signature below, each New Lender, subject to the terms and conditions hereof,
hereby agrees to perform all obligations with respect to its respective New
Commitment as if such New Lender were an original Lender under and signatory to
the Credit Agreement having a Commitment, as set forth above, equal to its
respective New Commitment, which obligations shall include, but shall not be
limited to, the obligation of such New Lender to make a Loan to the Borrower
with respect to its New Commitment as required under Section 2.2 of the Credit
Agreement, and in any case the obligation to indemnify the Agent as provided
therein. Each New Lender makes

 

9



--------------------------------------------------------------------------------

and confirms to the Agent and the other Lenders all of the representations,
warranties and covenants of a Lender under Section 14 of the Credit Agreement.
Further, each New Lender acknowledges that it has, independently and without
reliance upon the Agent, or on any affiliate or subsidiary thereof or any other
Lender and based on the financial statements supplied by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to become a Lender under the Credit Agreement. Each
New Lender also acknowledges that it will, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement or any other
Loan Documents or pursuant to any other obligation. Except as expressly provided
in the Credit Agreement, the Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide any New Lender
with any credit or other information with respect to the Borrower, Guarantor or
Additional Guarantor or to notify such New Lender of any Default or Event of
Default. No New Lender has relied on the Agent as to any legal or factual matter
in connection therewith or in connection with the transactions contemplated
thereunder. Each New Lender (i) represents and warrants that it is legally
authorized to enter into this agreement, (ii) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant thereto and such other documents and information
(including without limitation the Loan Documents) as it has deemed appropriate
to make its own credit analysis and decision to enter into this agreement;
(iii) appoints and authorizes the Agent to take such action as contractual
representative on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the terms thereof together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will become
a party to and shall be bound by the Credit Agreement and the other Loan
Documents to which the other Lenders are a party on the date hereof and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Lender. The New Lenders acknowledge and confirm that their
respective addresses for notices and Lending Office for Loans are as set forth
on the signature pages hereto.

(f) Increase Proceeds Applied to Construction Loan. Borrower, Guarantor,
Additional Guarantor and the Lenders hereby agree that the proceeds of the
Increase to be funded according to this Amendment shall be used first to pay off
the construction loan on the Additional Mortgaged Property, which construction
loan is evidenced by that certain Construction Loan Agreement dated as of
December 20, 2007 (as the same may have been varied, extended, supplemented,
consolidated, replaced, increased, renewed, modified or amended from time to
time, the “Construction Loan Agreement”) between Additional Guarantor,
Guarantor, KeyBank, as agent for itself and such other lenders which are parties
to the Construction Loan Agreement (KeyBank, for itself, and such other lenders
under the Construction Loan Agreement are hereinafter referred to, collectively,
as the “Construction Loan Lenders”), and Additional Guarantor and/or Guarantor
shall pay to the Construction Loan Lenders in accordance with the Construction
Loan Agreement any difference between the proceeds of the Increase and the
outstanding balance, accrued interest, and any other charges payable under the
Construction Loan Agreement.

(g) Termination of Commitment Increase Option. Borrower’s exercise, pursuant to
this Amendment, of its right to a Commitment Increase in accordance with
Section 2.11 of the Credit Agreement hereby terminates any right Borrower has to
any future Commitment Increase pursuant to Section 2.11.

 

10



--------------------------------------------------------------------------------

4. Modification of the Indemnity Agreement. Borrower, Guarantor and Agent hereby
modify and amend the Indemnity Agreement Regarding Hazardous Materials dated as
of October 24, 2008 made by Borrower and Guarantor in favor of the Agent and the
Lenders by deleting from the fourth paragraph on Page 1 of the Indemnity
Agreement the number “$100,000,000.00” wherever it appears and inserting in lieu
thereof the number “$250,000,000.00”.

5. Modification of the Guaranty. Guarantor, Agent and the Lenders hereby modify
and amend the Guaranty dated as of October 24, 2008 given by Guarantor to and
for the benefit of Agent and the Lenders as follows:

(a) By deleting from Recital A of the Guaranty the number “One Hundred Million
and No/100 Dollars ($100,000,000.00)” and inserting in lieu thereof the number
“Two Hundred Fifty Million and No/100 Dollars ($250,000,000.00)”.

(b) By deleting in their entirety the words “Borrower or Guarantor” from the
fifth line of the first sentence in the first paragraph of Section 2 and
inserting in lieu thereof “Borrower, Guarantor or Tarantula Ventures LLC, a
Delaware limited liability company (“Additional Guarantor”)”.

(c) By deleting in their entirety the words “Borrower or Guarantor” from the
second sentence of the first paragraph of Section 2 and inserting in lieu
thereof “Borrower, Guarantor or Additional Guarantor”.

(d) By deleting in their entirety the words “Borrower and/or Guarantor” from the
end of the second to last sentence of Section 2 and inserting in lieu thereof
the words “Borrower, Guarantor and/or Additional Guarantor”.

(e) By inserting the words “Additional Guarantor or” before the words “any
collateral for the Loan” in Section 3(m).

(f) By deleting in their entirety the words “Borrower or Guarantor” from
Section 3(n) and inserting in lieu thereof the words “Borrower, Guarantor or
Additional Guarantor”.

(g) By inserting the words “or any other Person” before the words “under the
Notes or the other Loan Documents” in Section 3(q).

(h) By inserting the words “or Additional Guarantor” before the words “under the
Notes or the other Loan Documents” in Section 3(y).

(i) By inserting the words “or Additional Guarantor” after the words “right of
subrogation against Borrower” in the first sentence of the last paragraph of
Section 3.

(j) By inserting the words “or Additional Guarantor” after the words “any
remedies against Borrower” in the last sentence of the last paragraph of
Section 3.

(k) By deleting in their entirety the words “Borrower or Guarantor” after the
words “performance of any obligations or undertakings of” in the second sentence
of Section 4 and inserting in lieu thereof the words “Borrower, Guarantor or
Additional Guarantor”.

 

11



--------------------------------------------------------------------------------

(l) By inserting the words “or Additional Guarantor” after the words “require
the Credit Parties to join Borrower” and after the words “any judgment against
Borrower” in the second sentence of Section 5.

(m) By inserting the words “or Additional Guarantor” after the words “release or
limitation of the liability of Borrower” in the fourth sentence of Section 5.

(n) By deleting the last two sentences of Section 10 and inserting in lieu
thereof the following:

“Except as set forth in the Contribution Agreement, Guarantor hereby expressly
waives any right of contribution from or indemnity against Borrower or
Additional Guarantor, whether at law or in equity, arising from any payments
made by Guarantor pursuant to the terms of this Guaranty, and Guarantor
acknowledges that Guarantor has no right whatsoever to proceed against Borrower
or Additional Guarantor for reimbursement of any such payments. In connection
with the foregoing, Guarantor expressly waives any and all rights of subrogation
to the Credit Parties against Borrower or Additional Guarantor, and Guarantor
hereby waives any rights to enforce any remedy which the Credit Parties may have
against Borrower or Additional Guarantor and any rights to participate in any
collateral for Borrower’s or Additional Guarantor’s obligations under the Loan
Documents.”

(o) By deleting in its entirety the last sentence of Section 16 and inserting in
lieu thereof the following:

“The liability of Guarantor and Additional Guarantor as guarantors of the Loan
shall be joint and several.”

(p) By inserting the words “or Additional Guarantor” before the words “by virtue
of this Guaranty or otherwise” in the last sentence of Section 19.

(q) By inserting as new Section 25 the following:

“Capitalized terms used herein and not otherwise defined herein shall have the
meaning given such terms in the Credit Agreement.”

6. Modification of the Indemnity and Guaranty Agreement. Guarantor, Agent and
the Lenders hereby modify and amend the Indemnity and Guaranty Agreement dated
as of October 24, 2008 given by Guarantor to and for the benefit of Agent and
the Lenders as follows:

(a) By deleting in its entirety Section 6(f) and inserting in lieu thereof the
following:

“(f) Any defense based upon an election of remedies by Lender, including any
election to proceed by judicial or nonjudicial foreclosure of any security,
whether real property or personal property security, or by deed in lieu thereof,
and whether or not every aspect of any foreclosure sale is commercially
reasonable, or any election of remedies, including remedies relating to real
property or personal property security, which destroys or otherwise impairs the
subrogation rights of Indemnitor or Tarantula Ventures LLC, a Delaware limited
liability company (“Additional Indemnitor”) or the rights of Indemnitor or
Additional Indemnitor to proceed against Borrower for reimbursement, or both;”

 

12



--------------------------------------------------------------------------------

(b) By deleting in its entirety Section 6(h) and inserting in lieu thereof the
following:

“(h) Any right or claim of right to cause a marshaling of the assets of
Borrower, Indemnitor or Additional Indemnitor;”

(c) By deleting in its entirety Section 6(j) and inserting in lieu thereof the
following:

“(j) Any duty on the part of Lender to disclose to Indemnitor any facts Lender
may now or hereafter know about Borrower, Additional Indemnitor or the
Collateral, regardless of whether Lender has reason to believe that any such
facts materially increase the risk beyond that which Indemnitor intends to
assume or has reason to believe that such facts are unknown to Indemnitor or has
a reasonable opportunity to communicate such facts to Indemnitor, it being
understood and agreed that Indemnitor is fully responsible for being and keeping
informed of the financial condition of Borrower and Additional Indemnitor, of
the condition of the Collateral and of any and all circumstances bearing on the
risk that liability may be incurred by Indemnitor or Additional Indemnitor
hereunder and under the other Loan Documents;”

(d) By deleting in its entirety Section 6(l) and inserting in lieu thereof the
following:

“(l) Any inaccuracy of any representation by Borrower, Indemnitor or Additional
Indemnitor or other provision contained in any Loan Document;”

(e) By deleting in its entirety Section 6(r) and inserting in lieu thereof the
following:

“(r) An assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of Borrower or
Additional Indemnitor) or any other stay provided under any other debtor relief
law (whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of Lender to enforce any of its rights, whether now or hereafter
required, which Lender may have against Indemnitor, Additional Indemnitor or the
Collateral;”

(f) By deleting in its entirety Section 6(u) and inserting in lieu thereof the
following:

“(u) Any modifications of the Loan Documents or any obligation of Borrower or
Additional Indemnitor relating to the Loan by operation of law or by action of
any court, whether pursuant to the Bankruptcy Code, or any other debtor relief
law (whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, or otherwise;”

 

13



--------------------------------------------------------------------------------

(g) By deleting in its entirety Section 6(x) and inserting in lieu thereof the
following:

“(x) The dissolution or termination of existence of Borrower or Additional
Indemnitor;”

(h) By deleting in its entirety Section 6(ee) and inserting in lieu thereof the
following:

“(ee) any failure or delay of Lender to commence an action against Borrower or
any other Person, to assert or enforce any remedies against Borrower, Indemnitor
or Additional Indemnitor under the Loan Documents, or to realize upon any
security, whether or not demand is made upon Lender to file or enforce such
claim;”

(i) By deleting in its entirety Section 6(jj) and inserting in lieu thereof the
following:

“(jj) any right of subrogation, reimbursement, exoneration, contribution or
indemnity, or any right to enforce any remedy which Lender now has or may
hereafter have against Borrower or Additional Indemnitor or any benefit of, or
any right to participate in, any security now or hereafter held by Lender; or”

7. References to Credit Agreement. All references in the Loan Documents to the
Credit Agreement or any other Loan Document, shall be deemed a reference to the
Credit Agreement or such other Loan Document, as modified and amended herein.

8. Acknowledgment of Borrower, Guarantor and Additional Guarantor. Borrower,
Guarantor and Additional Guarantor hereby acknowledge, represent and agree that
the Loan Documents, as modified and amended herein, remain in full force and
effect and constitute the valid and legally binding obligation of Borrower,
Guarantor and Additional Guarantor, as applicable, enforceable against Borrower,
Guarantor and Additional Guarantor in accordance with their respective terms,
and that the execution and delivery of this Amendment and any other documents in
connection therewith do not constitute, and shall not be deemed to constitute, a
release, waiver or satisfaction of Borrower’s, Guarantor’s or Additional
Guarantor’s obligations under the Loan Documents.

9. Representations and Warranties. Borrower, Guarantor and Additional Guarantor
represent and warrant to Agent and the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower,
Guarantor and Additional Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of the Borrower, Guarantor and Additional
Guarantor, (iii) do not and will not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which
either Borrower, Guarantor or Additional Guarantor is subject or any judgment,
order, writ, injunction, license or permit applicable to either Borrower,
Guarantor or Additional Guarantor, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement or certificate,
certificate of formation, operating agreement, articles of incorporation

 

14



--------------------------------------------------------------------------------

or other charter documents or bylaws of, or any mortgage, indenture, agreement,
contract or other instrument binding upon, Borrower, Guarantor or Additional
Guarantor or any of their respective properties or to which Borrower, Guarantor
or Additional Guarantor is subject, and (v) do not and will not result in or
require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of Borrower, Guarantor or Additional Guarantor,
other than the liens and encumbrances created by the Loan Documents.

(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of Borrower, Guarantor and Additional Guarantor
enforceable in accordance with the respective terms and provisions hereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and the effect of general principles of equity.

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained.

(d) Reaffirmation. Borrower and Guarantor reaffirm and restate as of the date
hereof each and every representation and warranty made by Borrower, Guarantor
and their respective Subsidiaries in the Loan Documents or otherwise made by or
on behalf of such Persons in connection therewith except for representations or
warranties that expressly relate to an earlier date.

10. No Default. By execution hereof, the Borrower, Guarantor and Additional
Guarantor each certify that Borrower, Guarantor and Additional Guarantor are and
will be in compliance with all covenants under the Loan Documents after the
execution and delivery of this Amendment, and that no Default or Event of
Default has occurred and is continuing.

11. Waiver of Claims. Borrower, Guarantor and Additional Guarantor acknowledge,
represent and agree that none of such Persons has any defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loan or with respect
to any acts or omissions of Agent or any Lender, or any past or present
officers, agents or employees of Agent or any Lender, and each of such Persons
does hereby expressly waive, release and relinquish any and all such defenses,
setoffs, claims, counterclaims and causes of action, if any.

12. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement and the other Loan Documents remain unaltered
and in full force and effect, and the parties hereto do hereby expressly ratify
and confirm the Loan Documents as modified and amended herein. Nothing in this
Amendment or any other document delivered in connection herewith shall be deemed
or construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment or substitution of the
indebtedness evidenced by the Notes or the other obligations of Borrower,
Guarantor and Additional Guarantor under the Loan Documents.

13. Effective Date. This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon the execution and delivery of this
Amendment, any amendments

 

15



--------------------------------------------------------------------------------

to existing Loan Documents, and such other documents, opinions, title policies
and other documents as Agent reasonably requires by Borrower, Guarantor,
Additional Guarantor, Agent and the Required Lenders. The Lenders hereby
authorize Agent to enter into such other agreements and documents as it may deem
necessary in connection with this Amendment. Without limitation, the New
Lenders, as Lenders under the Construction Loan Agreement, hereby consent to the
amendment of the CH1 Mortgage and the CH1 Assignment of Leases and Rents. The
Borrower will pay the reasonable fees and expenses of Agent in connection with
this Amendment.

14. Amendment as Loan Document. This Amendment shall constitute a Loan Document.

15. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

16. MISCELLANEOUS. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA. This Amendment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

BORROWER: GRIZZLY VENTURES LLC, a Delaware limited
liability company By:   Grizzly Equity LLC, a Delaware limited liability
company, its Managing Member   By:   DuPont Fabros Technology, L.P., a Maryland
    limited partnership, its Managing Member     By:   DuPont Fabros Technology,
Inc., a       Maryland corporation, its General Partner       By:  

/s/ Richard A. Montfort

      Name:  

Richard A. Montfort

      Title:  

General Counsel and Secretary

       

(SEAL)

GUARANTOR: DUPONT FABROS TECHNOLOGY, L.P., a Maryland
limited partnership By:   DuPont Fabros Technology, Inc., a Maryland
corporation, its Sole General Partner   By:  

/s/ Richard A. Montfort

  Name:  

Richard A. Montfort

  Title:  

General Counsel and Secretary

       

(SEAL)

[Signatures continued on next page.]



--------------------------------------------------------------------------------

ADDITIONAL GUARANTOR: TARANTULA VENTURES LLC, a Delaware limited
liability company By:   Tarantula Interests LLC, a Delaware limited liability
company, its Managing Member   By:   Safari Ventures LLC, a Delaware limited
liability company, its Managing Member     By:   DuPont Fabros Technology, Inc.,
a
Maryland corporation, its Managing
Member       By:  

/s/ Richard A. Montfort

      Name:  

Richard A. Montfort

      Title:  

General Counsel and Secretary

[Signatures continued on next page.]



--------------------------------------------------------------------------------

LENDERS: KEYBANK NATIONAL ASSOCIATION individually and as Agent By:  

/s/ John Scott

Name:  

John Scott

Title:  

Vice President

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Irja R. Otsa

Name:  

Irja R. Otsa

Title:  

Associate Director

By:  

/s/ Mary E. Evans

Name:  

Mary E. Evans

Title:  

Associate Director

CATERPILLAR FINANCIAL SERVICES
CORPORATION, as a Lender By:  

/s/ R.S. Freistat

Name:  

Roger Scott Freistat

Title:  

Credit Manager

LAKE FOREST BANK & TRUST COMPANY,
an Illinois banking corporation, as a Lender By:  

/s/ Stephen L. Madden

Name:  

Stephen L. Madden

Title:  

Executive Vice President

[Signatures continued on next page.]



--------------------------------------------------------------------------------

NEW LENDERS: SOVEREIGN BANK, as a Lender By:  

/s/ Stephen E. Burse

Name:  

Stephen E. Burse

Title:  

Vice President

RAYMOND JAMES, FSB, as a Lender By:  

/s/ Thomas G. Scott

Name:  

Thomas G. Scott

Title:  

Senior Vice President

MERCANTILE BANK, as a Lender By:  

/s/ Michael F. Waters

Name:  

Michael F. Waters

Title:  

Senior Vice President

NATIONAL CITY BANK, as a Lender By:  

/s/ Sean Apicella

Name:  

Sean Apicella

Title:  

Assistant Vice President

TD BANK, N.A., as a Lender By:  

/s/ David Yesue

Name:  

David Yesue

Title:  

Assistant Vice President

TRISTATE CAPITAL BANK, as a Lender By:  

/s/ Kent Nelson

Name:  

Kent Nelson

Title:  

SVP

Note: Notice Addresses for the New Lenders are set forth under their respective
names on Schedule 1.1.



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Lender

   Commitment    Commitment Percentage   KeyBank National Association    $
93,864,335.00    37.5 % UBS Loan Finance LLC    $ 20,000,000.00    8.0 %
Caterpillar Financial Services Corporation    $ 15,000,000.00    6.0 % Lake
Forest Bank & Trust Company    $ 15,000,000.00    6.0 %

Raymond James, FSB

 

Lending Office (all types of Loans):

   $
15,000,000.00
   6.0
%
_________________________       _________________________      
_________________________      

Attention:                                  

Fax No.:                                    

Telephone No.:                         

     

Sovereign Bank

 

75 State St., MA1 SST 04-11

Boston, MA 02109

Attention: T. Gregory Donohue

Fax No.: 617-757-5652

Telephone No.: 617-757-5578

   $ 20,000,000.00    8.0 %

Mercantile Bank

 

200 N 33rd St., P.O. Box 3455

Quincy, IL 62305-3455

Attention: Michael F. Waters

Fax No.: 217-223-5032

Telephone No.: 217-214-1314

   $ 10,000,000.00    4.0 %

National City Bank

 

2000 Auburn Drive 01-86CH

Beachwood, OH 44122

Attention: Sean Apicella

Fax No.: 216-488-0214

Telephone No.: 216-488-3687

   $ 25,000,000.00    10.0 %



--------------------------------------------------------------------------------

           

TD Bank, N.A.

 

15 Park Street

Framingham, MA 01702

Attention: David Yesue

Fax No.: 508-879-8237

Telephone No.: 508-424-7174

   $26,135,665.00    10.5%

TriState Capital Bank

 

789 E. Lancaster Ave., Suite 240

Villanova, PA 19085

Attention: Kent Nelson, SVP

Fax No.: 610-581-7110

Telephone No.: 610-526-6773

   $10,000,000.00    4.0% TOTAL    $250,000,000.00    100%